Citation Nr: 0527313	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  03-25 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for chronic cervical 
syndrome with degenerative changes and fusion at C4-5 and C5-
6  (cervical spine disability), currently evaluated as 40 
percent disabling.


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1951 to May 
1954, including combat service in the Korean Conflict.  His 
decorations include the Purple Heart Medal.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi that denied entitlement to an increased 
rating for a cervical spine disability.  The veteran 
perfected a timely appeal of this determination to the Board.

In April 2005, the veteran and his friend testified at a 
hearing conducted before the undersigned Veterans Law Judge 
at the local regional office.  At the hearing, the Veteran's 
Law Judge held the record open for 30 days in order to allow 
the appellant time to submit additional evidence.  Additional 
evidence was submitted within the allotted time period that 
was not accompanied by a waiver of RO consideration.  A 
review of this evidence, however indicates that this evidence 
is duplicative of evidence already associated with the 
veteran's claims file. The Board will not therefore consider 
this evidence in adjudicating this appeal, but will review 
this appeal on the evidence currently contained in the 
veteran's claims file.

In his testimony before the Board, the veteran requested an 
earlier effective date for his service-connected cervical 
spine disability.  Because this claim has not yet been 
reviewed, it is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.

Here, the Board notes that there have been significant 
changes in the pertinent rating criteria governing the 
veteran's back disability since the veteran was last examined 
for this condition in July 2003.  Specifically, the criteria 
for evaluating diseases and injuries of the spine were 
amended effective September 26, 2003.  See 68 Fed Reg. 51454-
51458 (August 27, 2003) (listing the new criteria under 
Diagnostic Codes 5235-5243).  

Where, as here, the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent congressional or 
Secretarial intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  In this case, the Board notes that the 
veteran has been notified of the regulatory changes affecting 
the criteria for evaluating diseases and injuries of the 
spine that took place in September 2002 and September 2003.  
This notice was included in the August 2003 Statement of the 
Case and the May 2004 Supplemental Statement of the Case.

The veteran has not, however, been afforded a VA examination 
subsequent to these changes in order to ensure that the 
veteran's condition has been evaluated in light of both the 
previous and the revised criteria governing his condition.  
This case must therefore be remanded.  Further development, 
in the form of a new VA examination, and adjudication of the 
veteran's claim under both the previous and revised 
diagnostic criteria, as amended in both September 2002 and 
September 2003, is required.  

In this regard, the Board notes, that in DeLuca v. Brown, 8 
Vet. App. 202 (1995), the Court held that, in adjudicating 
the issue of entitlement to a higher rating for a 
musculoskeletal disability, VA must consider application of 
38 C.F.R. § 4.40 regarding functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination, or pain on movement of a joint, that those 
factors are not contemplated in the relevant rating criteria 
effective prior to September 2003, and that these factors can 
provide a basis for a higher schedular evaluation under the 
former criteria.  These factors therefore should again be 
considered when re-examining the veteran.

In addition, as noted above, the veteran was afforded a VA 
examination in July 2003 in connection with his claim.  
Subsequent to this examination the veteran, in his 
Substantive Appeal dated in August 2003, stated that he was 
appealing his case because his condition was worse.  He 
stated that he had pain all of the time that never goes away.  
Because the veteran's service-connected disability appears to 
have worsened since his most recent examination, for this 
reason as well the Board concludes that this matter must be 
remanded for the veteran to undergo a contemporaneous and 
thorough VA examination.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43186 (1995). 

Prior to conducting the examination, the RO must associate 
with the claims folder any outstanding records of the 
veteran's treatment for this condition.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2004).  In this 
regard, the Board observes that the veteran testified in 
April 2005 that he had been prescribed bed rest in connection 
with his claim.  He identified Dr. Rome and Dr. Bass as the 
physicians who prescribed this.  The Board also notes that a 
VA treatment note dated in August 2003 states that "the 
patient is unsafe to ambulate and should not ambulate." On 
remand therefore, the RO should update the veteran's medical 
records from Drs. Rome and Bass, and from the Biloxi, 
Mississippi, VA Medical Center, and obtain records related to 
any prescribed bed rest, and also records from the VA Medical 
Center dated since April 2004.  In this regard, the Board 
notes that any records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
to be constructively in the possession of VA adjudicators 
during the consideration of a claim, regardless of whether 
those records are physically on file.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  

In view of the above, this matter is REMANDED to the RO for 
the following actions: 

1.  The RO should contact the veteran 
and request that he identify all VA and 
non-VA health care providers, other 
than those already associated with the 
claims folder, that have treated him 
for his cervical spine disability since 
service.  This should specifically 
include examination and treatment 
records of Dr. Bass and Dr. Rome 
relating to any bed rest prescribed for 
the veteran in connection with his 
cervical spine disability, and all 
records for the veteran from the 
Biloxi, Mississippi, VA Medical Center 
dated since April 2004.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent, frequency and 
severity of the veteran's orthopedic and 
neurologic impairment related to his 
service-connected cervical spine 
disability.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  

The examiner should identify and express 
an opinion as to the severity of any 
orthopedic manifestations (including 
decreased range of motion and the 
presence or absence of muscle spasm, 
guarding or localized tenderness, and 
their effect upon gait and spinal 
contour) of the veteran's disability.  
The examiner should conduct all indicated 
tests and studies, to include X-rays and 
range of motion studies expressed in 
degrees and in relation to normal range 
of motion.  

In rendering this opinion, the examiner 
should fully describe any pain, weakened 
movement, excess fatigability, and 
incoordination present in the cervical 
spine.  To the extent possible, the 
examiner should express any functional 
loss in terms of additional degrees of 
limited motion.  The examiner should also 
specifically address whether there is 
muscle spasm on extreme forward bending; 
loss of lateral spine motion, unilateral, 
in a standing position; listing of the 
whole spine to the opposite side; 
positive Goldthwaite's sign; or abnormal 
mobility on forced motion.  And the 
examiner should express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

If possible, the examiner should state 
whether the back disability has been 
productive of any incapacitating 
episodes, which are defined as periods of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician or treatment by a physician, 
and if so, the frequency and duration of 
those episodes.  

With respect to any neurological 
impairment, the examiner should also 
identify all neurological symptoms of 
intervertebral disc syndrome, to include 
reflex changes, characteristic pain, and 
muscle spasm, and express an opinion as 
to their severity.  Any peripheral nerve 
or nerves involved, resulting from the 
service-connected back disorder should be 
identified and described.  Any functional 
impairment of the extremities due to the 
cervical spine disability should be 
identified

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review this 
claim.  The RO should take into account 
the changes to the rating criteria for 
evaluating back disabilities that became 
effective on September 23, 2002, and 
September 26, 2003.  The RO must provide 
adequate reasons and bases for its 
determinations, addressing all issues and 
concerns that were noted in this REMAND.  

4.  The veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


